DETAILED ACTION

The instant application having application No 17/249,236filed on 02/24/2021 is presented for examination by the examiner.

Oath/Declaration

The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R 1.63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 2-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-21 of Patent Application No. 16455399 (Patent no: 10938469) (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on FDD uplink signal path having an input connected to the first FDD duplexer and an output connected to the second FDD duplexer and vice versa.
1. (Canceled).
For claim 2, Patent Application discloses an electronic system for boosting time division duplex (TDD) and frequency division duplex (FDD) signals, the electronic system comprising a signal booster comprising a diplexer configured to receive an FDD uplink signal and a TDD uplink signal from a cable, and to output the FDD uplink signal at a first terminal of the diplexer and the TDD uplink signal at a second terminal of the diplexer; a TDD circuit including a TDD uplink signal path configured to amplify the TDD uplink signal to generate an amplified TDD uplink signal, and a TDD downlink signal path; and an FDD circuit including a first FDD duplexer configured to receive the FDD uplink signal, a second FDD duplexer configured to output an amplified FDD uplink signal, an FDD uplink signal path having an input connected to the first FDD duplexer and an output connected to the second FDD duplexer, and an FDD downlink signal path having an input connected to the second FDD duplexer and an output connected to the first FDD duplexer(see claim 2).
For claim 3, Patent Application discloses a first antenna configured to transmit the amplified TDD uplink signal; and a second antenna configured to transmit the amplified FDD uplink signal (see claim 3).
For claim 4, Patent Application discloses the TDD downlink signal path is configured to amplify a TDD downlink signal to generate an amplified TDD downlink signal provided to the cable by way of the diplexer (see claim 4).
For claim 5, Patent Application discloses the FDD downlink signal path is configured to receive an FDD downlink signal from the second FDD duplexer, and to provide an amplified FDD downlink signal to the cable by way of the first FDD duplexer and the diplexer (see claim 5).
For claim 6, Patent Application discloses the TDD downlink signal and the TDD uplink signal form a TDD pair of a first frequency band, wherein the FDD downlink signal and the FDD uplink signal form an FDD pair of a second frequency band (see claim 6).
For claim 7, Patent Application discloses a first antenna configured to transmit the amplified TDD uplink signal and to receive the TDD downlink signal; and
a second antenna configured to transmit the amplified FDD uplink signal and to receive the FDD downlink signal (see claim 7).
For claim 8, Patent Application discloses the signal booster further comprises at least one control knob configured to control a power level of the signal booster (see claim 8).
For claim 9, Patent Application discloses the FDD circuit and the TDD circuit share a printed circuit board (PCB) and a power supply (see claim 9).
For claim 10, Patent Application discloses the TDD uplink signal path, the TDD downlink signal path, the FDD uplink signal path, and the FDD downlink signal path each comprise at least one amplifier, at least one attenuator, and at least one filter (see claim 10).
For claim 11, Patent Application discloses a common housing for the diplexer, the TDD circuit, and the FDD circuit (see claim 11).
For claim 12, Patent Application discloses at least one of the following are shared by both the TDD circuit and the FDD circuit: a direct current power supply, an alternating current power supply, a housing, a printed circuit board, one or more diplexers, one or more radio frequency connectors, a control circuit or processor, radio frequency shielding, internal radio frequency cabling, an amplifier, a duplexer, a multiplexer or radio frequency signal path, and a heat sink(see claim 12).
For claim 13, Patent Application discloses an electronic system for boosting time division duplex (TDD) and frequency division duplex (FDD) signals, the electronic system comprising a signal booster comprising a TDD circuit including a TDD downlink signal path configured to amplify a TDD downlink signal to generate an amplified TDD downlink signal, and an TDD uplink signal path; an FDD circuit including a first FDD duplexer, a second FDD duplexer configured to receive an FDD downlink signal, an FDD uplink signal path having an input connected to the first FDD duplexer and an output connected to the second FDD duplexer, and an FDD downlink signal path having an input connected to the second FDD duplexer and an output connected to the first FDD duplexer; and
a diplexer configured to receive the amplified TDD downlink signal from the TDD circuit at a first terminal and to receive an amplified FDD downlink signal from the first FDD duplexer at a second terminal, the diplexer further configured to output the
amplified TDD downlink signal and the amplified FDD downlink signal to a cable (see claim 13).
For claim 14, Patent Application discloses a first antenna configured to provide the TDD downlink signal to the TDD downlink signal path; and
a second antenna configured to provide the FDD downlink signal to the FDD duplexer (see claim 14).
For claim 15, Patent Application discloses the TDD uplink signal path is configured to receive a TDD uplink signal from the first terminal of the diplexer, and to provide an amplified TDD uplink signal (see claim 15).
For claim 16, Patent Application discloses the FDD uplink signal path is configured to receive an FDD uplink signal from the second terminal of the diplexer by way of the first FDD duplexer, and to provide an amplified FDD uplink signal to the second FDD duplexer (see claim 16).
For claim 17, Patent Application discloses the TDD downlink signal and the TDD uplink signal form a TDD pair of a first frequency band, wherein the FDD downlink signal and the FDD uplink signal form an FDD pair of a second frequency band (see claim 17).
For claim 18, Patent Application discloses the FDD circuit and the TDD circuit share a printed circuit board (PCB) and a power supply (see claim 18).
For claim 19, Patent Application discloses the TDD uplink signal path, the TDD downlink signal path, the FDD uplink signal path, and the FDD downlink signal path each comprise at least one amplifier, at least one attenuator, and at least one filter (see claim 19).
For claim 20, Patent Application discloses a common housing for the diplexer, the TDD circuit, and the FDD circuit (see claim 20).
For claim 21, Patent Application discloses at least one of the following are shared by both the TDD circuit and the FDD circuit: a direct current power supply, an alternating current power supply, a housing, a printed circuit board, one or more diplexers, one or more radio frequency connectors, a control circuit or processor, radio frequency shielding, internal radio frequency cabling, an amplifier, a duplexer, a multiplexer or radio frequency signal path, and a heat sink(see claim 21).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Yun (US 7706308, Apr. 27, 2010) teaches Wireless Communication
System and Method For Offering Hybrid Duplexing Technology.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/Primary Examiner, Art Unit 2464